Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 17, 2014

The Court of Appeals hereby passes the following order:

A15A0276. SEAN PRATHER v. THE STATE.

      In 2001, Sean Prather was convicted of several offenses, including voluntary
manslaughter, and we affirmed the majority of his convictions on appeal. See Prather
v. State, 259 Ga. App. 441 (576 SE2d 904) (2003). In 2014, Prather filed an
extraordinary motion for new trial, which the trial court denied. Prather filed a direct
appeal from this ruling. However, an order denying an extraordinary motion for new
trial may only be appealed by discretionary application. See OCGA § 5-6-35 (a) (7);
Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). Because Prather
did not follow the requisite appellate procedure, we lack jurisdiction to consider this
direct appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             10/17/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.